Citation Nr: 0618300	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-21 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of spinal 
meningitis.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 
1953.  He is a Korean Conflict veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the Fargo, 
North Dakota, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for spinal 
meningitis.  

In February 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Phoenix, Arizona; 
hence, that RO now has jurisdiction over the claim on appeal.


FINDING OF FACT

Competent evidence of current residuals of spinal meningitis, 
to include a diagnosis of spinal meningitis, is not of 
record.


CONCLUSION OF LAW

Residuals of spinal meningitis were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2002 letter sent to the veteran.  In 
the August 2002 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  In his personal statement received in March 
2002, the veteran stated that he contracted meningitis while 
in service.  He explained that he was hospitalized for a 
prolonged time for his illness, and currently has recurring 
headaches because of meningitis.  He also testified that he 
had tried to obtain doctors' records from the 1950s and 
thereafter but they were unavailable.  This establishes that 
the veteran is aware of the type of evidence necessary to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The August 2002 letter stated that he would need 
to give VA enough information about the records so that it 
could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA 
compliant letter until after the unfavorable decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements is harmless error.  The content of 
the August 2002 letter provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Statement of the case and supplemental statement 
of the case were issued in June 2003 and March 2004, which 
gave him an additional 60 days to submit evidence.  Thus, the 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained treatment records 
from the Hospital Admission Card data files, created by the 
Office of the Surgeon General dated July 1951 to January 
1953, VA treatment records, dated from October 2001 to 
February 2003, and private treatment reports from August 1996 
to August 2001.  VA attempted to obtain the veteran's service 
medical records from the National Personnel Records Center.  
The National Personnel Records Center responded that it could 
not reconstruct the information because of a fire that 
destroyed a large number of service records.  VA also 
obtained treatment records from a private medical clinic from 
1996 to 2001.  The veteran testified that he had tried to 
obtain records from the clinic and other doctors before 1996 
but they were unavailable.  VA also provided the veteran with 
an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

II.  Decision  

The veteran states in his personal statement received in 
March 2002, that he contracted meningitis while in service.  
He explained in his statement that he was hospitalized for 
meningitis in 1951.  During the February 2005 hearing, the 
veteran testified that since having meningitis in 1951, he 
has had constant headaches and pain in the spine and neck.  
He attributes the headaches as current residuals of 
meningitis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of meningitis.  
While the veteran is competent to allege that he had 
meningitis in service, the records from the Office of the 
Surgeon General do not substantiate that allegation.  The 
records from the Hospital Admission Cards data files created 
by the Office of the Surgeon General, are silent for 
treatment and hospitalization for meningitis.  The Board 
notes the veteran was treated for pyrexia in 1951 for 42 
days, but the diagnosis of pyrexia was listed as of "unknown 
origin."  There was no mention of pyrexia being a symptom or 
result of meningitis.  An April 2001 statement from a service 
buddy, however, supports the veteran, relating that the buddy 
was hospitalized in 1951 and the veteran was in the hospital 
being treated for meningitis at the same time. 

Nevertheless, there is no competent evidence of a current 
disability related to any meningitis treated in service.  In 
October and November 2001 VA medical reports, the veteran 
reported having difficulty with headaches.  During the 
February 2005 hearing, the veteran explained that he has had 
headaches three to four times a week for over fifty years 
since having meningitis.  The veteran added he has had other 
medications in the past, but hasn't "been under medical care 
for these headaches in about 10 years or so."  However, 
based upon the evidence in the claims file, no diagnosis of 
headaches has been entered.  In fact, none of the clinical 
records in the claims file, including records from the 
private clinic from 1996 to 2001, show a diagnosis of 
headaches due to a disease or injury.  Rather, they show that 
on two occasions the veteran has complained of headaches that 
he believed were related to meningitis he had in service.  
The veteran has not brought forth competent evidence from a 
medical professional of a "disability" stemming from 
meningitis and service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

However, assuming without deciding that the veteran has a 
post service headache disability, he has not brought forth 
competent evidence that the headaches are residuals from 
meningitis that occurred in service.  There is no competent 
opinion in the claims file that has attributed the veteran's 
headaches as being residuals from meningitis.  Furthermore, a 
VA examination was provided to the veteran in December 2003.  
In rendering his opinion, the VA examiner relied on a review 
of the claims file, medical history provided by the veteran, 
and a physical examination.  The veteran stated during the 
examination that since having meningitis in 1951, he had had 
problems with recurring headaches.  He explained that the 
headaches increased in pain after 1951, and he currently had 
headaches three to four times a week.  The VA examiner noted 
upon review of the claims file, there was no documentation of 
the veteran ever having meningitis.  The VA examiner opined 
the veteran's headaches are not related to meningitis.  The 
VA examiner explained that "[the headaches] sound more 
typical of cervical spondylosis . . . .[t]here are no other 
sequelae for meningitis."

The Board is aware of the veteran's contentions that his 
headaches are somehow etiologically related to service.  The 
Board has considered his service buddy's statement as well as 
the veteran's contentions.  However, competent medical 
evidence is required in order to grant service connection for 
this claim.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Accordingly, for the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
residuals of meningitis, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for residuals of spinal 
meningitis is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


